Citation Nr: 0519252	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for discoid 
lupus erythematous (DLE).  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty in the Navy and Coast Guard 
and retired in March 1995 after 191/2 years of service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for DLE and assigned a noncompensable rating from January 31, 
2003.  Subsequently, by rating action in January 2004, the RO 
increased the noncompensable rating for DLE to a 10 percent 
rating from January 31, 2004.  

The veteran attended a hearing before the Veterans Law Judge 
signing this decision in November 2004.  A transcript of the 
hearing is in the file.


FINDINGS OF FACT

The veteran's DLE affects less than 20 percent of his total 
body surface, and no more than 10 percent of the exposed 
areas of the face; there is no visible or palpable tissue 
loss and no gross distortion or asymmetry of one feature or 
paired sets of features; there is no evidence that the 
veteran's scars are deep or cause limited motion; there is no 
evidence that the veteran's DLE of the face and scalp causes 
any significant limitation of function; there is no evidence 
that the veteran is using systemic therapy, such as 
immunosuppressive drugs.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
DLE have not been met.  38 U.S.C.A. §§  1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7809-7800 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his claim by correspondence dated in February 
2003, and by a January 2004 statement of the case (SOC).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran, in the February 2003 letter, what 
information and evidence was needed to substantiate his 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  In this way, he was advised of the 
need to submit any evidence in his possession that pertains 
to the claim.  The letter advised him what information and 
evidence would be obtained by VA, namely, medical records, 
employment records, and records from other Federal agencies.  
The January 2004 SOC notified the veteran of the information 
and evidence needed to substantiate the claims and addressed 
the VCAA "fourth element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  When considering the notification letter and the 
other documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The veteran 
has been provided with an opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issue on appeal was 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claim either has been obtained or, if not, are 
unobtainable.    

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Background.  The veteran served in the U.S. Navy and Coast 
Guard retiring after 
191/2 years of service.  The service medical records reveal 
that he began developing a skin rash involving his head about 
November 1988.  This was diagnosed as DLE.  The records 
reveal that it was fairly well controlled with steroidal 
creams.

In a May 2003 VA skin examination, the veteran reported that 
the DLE had slowly progressed involving his face and both 
auricles.  He was treated with steroid creams.  The examiner 
noted mild pruritus.  The veteran's face and auricles were 
affected involving about 1/10th of the exposed areas and 
1/30th of his entire body.  The disorder did not affect his 
scalp.  There was no generalized involvement of the DLE 
except for possible pain in the left wrist, and sensation of 
giving way in the knees.  The left wrist and knees were 
entirely normal with pain at the base of the thumb, but no 
tenderness, limitation of motion, or other abnormalities.  
The lesions on the face varied in size from 0.3 to 11/2 inches.  
These were depigmented, white in color, superficial, 
nonraised, with no subcutaneous abnormality or scarring.  His 
only treatment had been steroid cream.  The diagnosis was 
DLE.

By rating action in June 2003 service connection for DLE was 
granted and a noncompensable rating was assigned from January 
31, 2003.  By rating action in January 2004 the rating was 
increased to 10 percent from January 31, 2003.

VA progress notes dated in June 2004 reflect that the veteran 
was seen for follow-up treatment for discoid lupus.  He had 
last been seen in the dermatology clinic 3 month previously.  
He had been using Lidex 0.05% gel twice daily.  He had 
lesions on his face, scalp, and neck with occasional itching.  
He had a negative rheumatoid factor and ANA (rheumatoid 
arthritis and autoimmune disease testing).  There were no 
other complaints.  Examination revealed multiple atropic 
pink-colored scars with hyperpigmented borders on the face, 
neck, and scalp.  The examiner noted 16 lesions, described as 
follows:

?	scalp (1), 0.8 cm x 0.4cm, 
?	left ear (3), 
?	right ear (4),
?	left corner of mouth (1), 1.5 cm., 
?	left jawline (2), 3 cm x 2 cm, and 1.5 x 1.2 cm, 
?	right jawline (1), 2.2 cm x 1.2 cm, 
?	right neck (2), 1.2 x 0.8 cm, and 1 cm x 0.8 cm, 
?	and left neck (2), 0.5 cm x 0.2 cm, and 0.8 x 0.5 cm.

The veteran was encouraged to exercise sun precautions, 
including the avoidance of the sun, particularly between the 
peak hours of 10 am and 2 pm, to wear a sunscreen with an 
SPF-30 or greater with reapplication every 2 hours, and to 
wear a wide-brimmed hat and long sleeve shirt when outdoors.  

At the hearing in November 2004, it was pointed out that the 
June 2004 progress note shows that the veteran has more 
lesions than when he was examined for disability evaluation 
purposes in May 2003 and have started to form in the back of 
his scalp.  The lesions are pink in color and increase in 
size over time.  The veteran has to take precautions when he 
shaves and that it is impossible to look at the veteran in 
the face without seeing the lesions.  The veteran stated that 
the skin disorder was productive of itching, but did not 
affect his ability to do his job as an office manager.

Criteria.  Diagnostic Code 7809 provides that DLE should be 
rated as disfigurement of the head, face, or neck under 
Diagnostic Code 7800; scars under the provisions of 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or 
dermatitis under Diagnostic Code 7806, depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7809.

Diagnostic Code 7800 contemplates disfigurement of the head, 
face, or neck and provides for an 80 percent evaluation when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, i.e., the nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement.  A 50 percent 
evaluation is assigned with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features, such as the nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; 
with four or five characteristics of disfigurement.  A 30 
percent evaluation is assigned when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, the nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with two or three characteristics of disfigurement.  
A 10 percent evaluation is assigned when there is one 
characteristic of disfigurement.

Note (1) to Diagnostic Code 7800 states that the 8 
characteristics of disfigurement are a scar 5 or more inches 
(13 or more cm.) in length; a scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of a scar that 
is elevated or depressed on palpation; a scar that is 
adherent to underlying tissue; the skin is hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); the underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. cm.); and the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Note (2) to Diagnostic Code 7800 states that tissue loss of 
the auricle should be rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6207 (2003) and anatomical loss of the eye 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6061 or 6063 
(2003), as appropriate.  Consideration of unretouched color 
photographs should be considered when evaluating under these 
criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 
(3). 

38 C.F.R. § 4.118, Diagnostic Code 7801 contemplates scars, 
other than head, face, or neck, that are deep or that cause 
limited motion and provides for a 40 percent evaluation is 
assigned for area or areas exceeding 144 square inches (929 
sq. cm.); a 30 percent evaluation is assigned for area or 
areas exceeding 72 square inches (465 sq. cm.); a 20 percent 
evaluation is assigned for area or areas exceeding 12 square 
inches (77 sq. cm.); and a 10 percent evaluation is assigned 
for area or areas exceeding 6 square inches (39 sq. cm.).

Note (1) to Diagnostic Code 7801 states that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with §4.25 of 
this part.  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (2). 

38 C.F.R. § 4.118, Diagnostic Code 7802 contemplates scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion.  A 10 percent evaluation is 
assigned for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars that are in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with §4.25 of this part.  38 C.F.R. § 
4.118, Diagnostic Code 7802, Note (1).  A superficial scar is 
one not associated with underlying soft tissue damage.  Id. 
at Note (2).

38 C.F.R. § 4.118, Diagnostic Code 7803 provides for a 10 
percent evaluation for scars that are superficial and 
unstable.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Id. at Note (1).  A superficial scar is one not associated 
with underlying soft tissue damage.  Id. at Note (2).  

38 C.F.R. § 4.118, Diagnostic Code 7804 provides for a 10 
percent evaluation for scars that are superficial and painful 
on examination.  Note (1) to Diagnostic Code 7804 again 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  A 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  See Id. at Note (2); see also 38 C.F.R. § 4.68.

38 C.F.R. § 4.118, Diagnostic Code 7805 provides for the 
assignment of disability ratings for scars based on 
limitation of function of affected part.

38 C.F.R. § 4.118, Diagnostic Code 7806 contemplates 
dermatitis or eczema and provides for a 60 percent evaluation 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period.  A 30 percent evaluation is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
evaluation is assigned when at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A noncompensable evaluation is assigned when less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy 
required during the past 12-month period.

Analysis.  The evidence of record reveals that the veteran's 
DLE affects his face, ears, neck, and scalp with some 
scarring.  The May 2003 VA skin examination noted slow 
progression of the disorder since the early 1990s.  The 
disability primarily affected the face and both auricles with 
no generalized involvement of DLE except for possible pain in 
the left wrist and knee joints.  The lesions varied in size 
from 0.3 to 11/2 inches, and were depigmented, white in color, 
superficial, nonraised, with no subcutaneous abnormality or 
scarring.  The veteran's only treatment has been steroid 
cream.  The effected area was approximately 10 percent of his 
exposed body area and less than 20 percent of his entire body 
area.  

When comparing the medical evidence with the criteria for 
Diagnostic Code 7806, an evaluation in excess of 10 percent 
is not warranted as less than 20 percent of the total body 
surface is affected, and no more than 10 percent of the 
exposed area of the face is affected; moreover, there is no 
evidence that the veteran was using systemic therapy, such as 
immunosuppressive drugs.  

An evaluation in excess of 10 percent is also not warranted 
under the criteria for Diagnostic Code 7800 because there is 
no visible or palpable tissue loss and no gross distortion or 
asymmetry of one feature or paired sets of features. 
Additionally, the veteran does not have two or three 
characteristics of disfigurement noted in Note (1) under 
Diagnostic Code 7800.  

Finally, the Board notes that other diagnostic codes referred 
to in Diagnostic Code 7809, for DLE, would not provide the 
veteran with an evaluation in excess of 10 percent because 
there is no evidence that the veteran's scars are deep or 
cause limited motion, as required by Diagnostic Code 7801; 
Diagnostic Codes 7802, 7803, and 7804 only provide a maximum 
10 percent evaluation; and there is no evidence that the 
veteran's DLE of the face and scalp causes any significant 
limitation of function, as required by Diagnostic Code 7805.  
Consequently, there is no evidence that would warrant an 
evaluation in excess of 10 percent for DLE under the rating 
criteria noted above.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Ratings.  The Board has also reviewed the 
record with consideration of 38 C.F.R. § 3.321(b) (2004).  
Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2003); also see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The Board finds that there is no evidence demonstrating that 
the service-connected disability markedly interferes with 
employment.  In fact, the veteran indicated during his 
November 2004 hearing that he was gainfully employed.  The 
DLE did not affect his ability to work as an office manager.  
Further, there is no evidence that the veteran has been 
frequently hospitalized due to the service-connected 
disability.  Thus, the decision of the RO not to refer this 
case to the Secretary for Benefits or to the Director of 
Compensation and Pension Service for an extraschedular 
evaluation in excess of the currently assigned schedular 
evaluations was appropriate.  


ORDER

An evaluation in excess of 10 percent for DLE is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs
October 1994 service medical records

